 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KIRA CABAN, *

Plaintiff *

v. . * CIVIL NO. JKB-17-1872
MET LABORATORIES, INC., *

Defendant. *

P x # x x te i xk * x

MEMORANDUM

This is an employment dispute. Plaintiff Kira Caban worked for Defendant MET
Laboratories (“MET”) for four days in 2016 before MET terminated her employment. Caban sued
MET, claiming sex discrimination pursuant to Title VII of the Civil Rights Act of 1964 and the
Pregnancy Discrimination Act of 1978. 42 U.S.C. §§ 2000e-2(a), 2000e(k). Following discovery,
MET has moved for summary judgment. Caban opposes summary judgment and, in response to
MET’s reply, seeks to file a surreply. The motions have been fully briefed, and no hearing is
required. See Local Rule 105.6 (D. Md. 2019). For the reasons set forth below, the Court will
deny Caban’s motion for leave to file a surreply and deny MET’s motion for summary judgment.
L Factual Background

A, Caban’s Hiring

On February 25, 2016, MET hired Caban for the role of Marketing Manager in its Sales
Department. (Def. Exh. 1, Caban Dep. at 34:6-18, ECF No. 33-3; Def. Exh. 2, Offer Ltr., ECF
No. 33-4.) MET has nearly 200 employees and provides engineering and testing services to

corporate and government clients. (Pl. Exh. 12, Position Statement at 3, ECF No. 40-12.) MET’s

 
Vice President Kevin Harbarger recommended Caban for the job, and Rob Frier, MET’s President,
hired her. (Pl. Exh. 2, Frier Dep. at 17:2-18:20, ECF No. 40-2.) Frier does not remember why he
chose to hire her specifically. (id) Harbarger extended Caban the employment offer and became
her direct supervisor. (Def. Exh. 2, Offer Ltr.) Frier was not a direct supervisor, but he actively
participated in employee discipline at MET. (PI. Exh. 6, Pitta Dep. at 50:5-8, ECF No. 40-6.)

MET gave Caban a start date of March 7, 2016. (Def. Exh. 2, Offer Ltr.) Because
Harbarger was scheduled to be in China and, thus, out of the office from March 7 to March 10,
Harbarger met with Caban the week before to discuss Caban’s work assignments in his absence.
(Def. Exh. 1, Caban Dep. at 70:11-71:20.) Harbarger showed Caban the facilities, described the
industry, and discussed upcoming projects and events. (/d.)

Also during the week preceding her first day, Caban asked Harbarger if she could work
from home on Wednesday, March 9, because she had a doctor’s appointment midday. (Def. Exh.
8, Email re: March 9th, ECF No. 33-10.) Harbarger denied this request, saying that he would
normally be fine with her working from home but that, on only her third day, she would have a lot
of catching up to do. (/d.) Caban later informed Harbarger that she would be in the office before
and after her Wednesday appointment. (P1. Exh. 24, ECF No. 40-24; Def. Exh. 13, ECF No. 33-
15 (hereinafter “Email re: Kira’s time”).)

B. Caban’s First Day

On Monday, March 7, Caban participated in an onboarding meeting. (Def. Exh. 1, Caban
Dep. at 37:13-19.) Sherry Salling, MET’s Human Resources Director, conducted the meeting,
' which lasted between thirty minutes to an hour. (/d. at 39:4-8.) Sara Lincoln, the Marketing
Coordinator, who would be Caban’s subordinate, also attended. (/d. at 38:1-2, 44:14-15, 46:9-

13.) Salling, Lincoln, and Caban each provided statements as to what occurred at this meeting.

 

 
Salling limited the onboarding discussion to human resources issues. (P1, Exh. 3, Salling
Dep. at 51:2-5, ECF No, 40-3.) Salling told Caban that she had two options for her work hours:
Caban could either work the 8:00AM to 4:30PM shift or the 8:30AM to 5:00PM shift. Ud. at
51:4-12.) In her deposition, Salling testified that she told Caban that she could work either shift
for the first week and that, once Harbarger returned, he would tell her which shift to work. (Jd.)
By contrast, in answering the interrogatories, MET stated that Salling described the two shifts
but—instead of telling Caban to work either one—instructed Caban to ask Harbarger, who was
regularly responding to emails, which shift to work. (Pl. Exh, 10, Interrogs. at 8, ECF No. 40-10.)
Caban characterized this discussion differently, stating that she asked about her working hours,
but Salling told her she would have to work them out with Harbarger. (Pl. Exh. 1, Caban Decl.
7, ECF No, 40-1.) Salling instructed Lincoln to show Caban how to log her hours, and Lincoln
did so, explaining that Caban should log eight hours a day. (Def. Exh. 1, Caban Dep. at 44:7-20.)

Salling referred Caban to the employee manual, When onboarding new employees, Salling
generally “just touch[es] on the main points” and “let[s] the employees know that it is onthe
internet.” (Pl. Exh. 3, Salling Dep. at 59:4~-11.} Salling testified that she told Caban that the
manual! was on the internet. (/d.) By contrast, Caban testified that Salling said she would send
Caban the manual. (Def. Exh. 1, Caban Dep. at 38:3-11.) When asked about that statement in her
deposition, Salling responded, “I don’t send out copies of the employee manual.” (Def. Exh. 4,
Salling Dep. at 59:18-21, ECF No. 33-6.) It is undisputed that Salling did not show Caban a copy
of the manual at the onboarding meeting; nonetheless, Caban signed a form stating that she had
reviewed the manual and discussed it with her supervisor. (Def. Exh. 5, ECF No. 33-7; Pl. Exh.

9, ECF No. 40-9 (hereinafter “Form”); Def. Exh. 1, Caban Dep. at 36:4-37:9 (“I signed the form

 
but I had not received the actual employee manual.”).) According to Caban, she did not see the
employee manual until after her termination. (Def. Exh. 1, Caban Dep. at 37:5-9.)

C. The Employee Manual

MET’s employee manual is an online document. (Pl. Exh. 2, Frier Dep. at 75:2-3; Def.
Exh. 6, ECF No. 33-8; Pl. Exh. 13, ECF No. 40-13 (hereinafter “Manual”).) The manual applies
to all employees, including managerial employees. (Pl. Exh. 2, Frier Dep. at 19:13-20.)

Under “Regular Working Hours,” the manual states that exempt employees, like Caban,
“are expected to work at least 8 hours per day and must properly record their time.” (Manual at
31.) “All employees are responsible for honestly and completely recording their time. ... on a
daily basis.” (/d.) “The normal workday for all employees is 8 hours not including lunch.” Ud.) ©
“The duration of the lunch break is typically 30 minutes,” and “[a]ny extended break will need to
be compensated for on the same day.” (/d. at 32.) The manual notes that “[p]oor attendance and
excessive tardiness are disruptive,” and either one or the “[fJailure to properly account for one’s .
time can be cause for discipline or termination of employment.” (/d. at 31, 32.)

The eight hours must generally be worked at the office. “All salaried employees are
expected to work on the company premises during normal work hours.” (/d. at 32.) “If salaried
personnel are not present for whatever reason during the normal work hours, then the time must
be accounted for as personal time on their time sheets.” (/d.} Under “Working from a Remote
Location,” the manual states, “MET encourages employees to work in the office versus working
at a remote location during normal business hours.” (/d. at 37.) To work remotely, employees
must seek approval from their managers in advance. (Jd.)

These policies support MET’s goal of creating an office in which employees are always

present during core business hours. (See Pl. Exh. 2, Frier Dep. at 56:14-20 (“[W]e try to maintain
 

core hours when everyone is in the office so there’s not perfect overlap, . . . but we do like to have
core hours where everyone’s in the office and those core hours would be starting at 8:30.”).) All
MET employees are expected to work regular 8.5-hour shifts, with a mandatory half hour lunch
break, at the office. Ud. at 49:13-50:5; see also id. at 57:15-18 (“If you come in a certain time
you leave at least 8 and a half hours after the time you arrived.”).) Frier clarified, “In other words,
you can’t work through lunch.” (/d. at 102:10-11.)

Several supervisors warned or disciplined their subordinates for not working eight hours
during regular working hours. (See, e.g., Pl. Exh. 8, Kekovski Dep. at 6:1-7:16, ECF No. 40-8
(giving subordinate an official write-up about working a full day when subordinate left 45 minutes
before her scheduled departure and 30 minutes before 8.5 hours).) Salling testified that MET is
“very, very strict” about its attendance policy. (Pl. Exh. 3, Salling Dep. at 27:3-7.) By contrast,
Lincoln stated that timekeeping was sporadically enforced. (Pl. Exh. 5, Lincoln Decl. § 5, ECF
No. 40-5; see id. J 11 (“It was routine for employees to be a few minutes later than their scheduled
start time and they were not routinely punished for it.”).)

D, Pumping Accommodations

When Caban started working at MET, she had a six-month-old child. (Pl. Exh. 1, Caban
Decl. { 2-3.) Harbarger testifies that he knew Caban had an infant at the time he recommended
her for hire. (Pl. Exh. 4, Harbarger Dep. at 19:21-20:11.} No one else at MET knew that Caban
was a mother. No one, even Harbarger, knew that Caban was breastfeeding when she was hired.
(Def. Exh. 1, Caban Dep. at 80:12-18 (“TJ didn’t tell them.”).)

At the onboarding meeting, Caban informed Salling that she would need a private space
where she could pump breast milk at work. (Def. Exh. 1, Caban Dep. at 76:8-10.) Because Caban

shared an office with Lincoln, Salling found Caban an unused file room on Caban’s hallway. (d.
at 77:2-19.) Salling kept the file room key, and Caban retrieved it each time she needed to pump.
Ud. at 77:20-78:8.) Caban found the file room an appropriate accommodation. (/d, at 80:3-6.)
Caban stuck a post-it note on the door, saying “Pumping in Progress.” (Jd. at 110:7-8.) During
her four days at MET, Caban went to the file room to pump every two to three hours for a daily
total of “45 minutes maybe.” (/d. at 78:13—79:9.)

MET had accommodated several women who pumped during the workday. (Pl. Exh. 10,
Interrogs. at 7-8.) One employee pumped for three of her children during her time at MET and
continues to work there. (/d.) Another pumped for a year as a MET employee and continues to
work there. (/d.) A third MET employee requested and received pumping accommodations, but
she voluntarily resigned in 2016 to accept a job closer to home. (/d.) Unlike Caban, all of these
women had their own office in which they pumped, so they did not have to retrieve a key and go
to an unused room each time they pumped. (Def. Exh. 1, Caban Dep. at 79:17-19.)

Salling told Frier that Caban was pumping at work. On the Tuesday of the week at issue,
Frier emailed Harbarger to inform him. (Def. Exh. 12, ECF No. 33-14; PL. Exh. 26, ECF No. 40-
26 (hereinafter “Email re: A word about Kira”).) Frier mentioned pumping in the context of letting
Harbarger know that his subordinate was not working enough:

Today (Tuesday) I saw her arrive at about 8:45. I just noticed at 4:45
that she was gone. I did not see her leave. Also, you may not be
aware but she is “pumping” several times a day. Sherry set her up
with the accounting file room. She certainly has every right to do
that and I believe it can be done in work time. However, if I were

pumping (which I am not). I would try to make sure I put in a solid
"8!

 

1 When asked in deposition why Frier pointed out that he was not pumping, Frier testified, “That was a joke.”
(Pl. Exh, 2, Frier Dep. at 102:1-3.) This comment was also pointed out to Harbarger: “Q. Are other employees who
aren’t pumping also expected to put in a solid 8? A. Yes. Q. So do you have any understanding of why he said this in
the way that he did? Did he ever tell you, explain it to you? A. No.” (PI. Exh. 4, Harbarger Dep, at 84:8-14,)

6

 
(id.) Frier told Harbarger that Caban was pumping because he “thought it was interesting and
important for a supervisor to know what’s going on with their employees.” (P]. Exh. 2, Frier Dep.
at 101:1-6.) On Thursday, Frier again emailed Harbarger to note that Caban was working
insufficient hours and again mentioned pumping, saying that he would check with Salling about
the rules for paying employees while they were pumping. (Def. Exh. 14, ECF No. 33-16; Pl, Exh.
23, ECF No. 40-23 (hereinafter “Email re: Kira”).) But, Caban did get paid during the time that
she pumped. Salling testified that Frier had asked her about the policy and she had clarified that
Caban should get paid: “Everyone else got paid. She was going to get paid. He just didn’t know,
so.” (Def. Exh. 4, Salling Dep. at 127:13-18.)

On March 9, Caban found Frier outside the file room. Having finished pumping, Caban
opened the door and found Frier reading the “Pumping in Progress” post-it note. (Def. Exh. 1,
Caban Dep. at 110:6-13.). Caban could not tell exactly what he was doing—whether he was
listening at the door or simply reading the note. Ud. at 110:17—111:6.) Caban offers two versions
of this incident. In one, she remembers that she said hello and that “he snapped up and said hello
and walked away.” (Ud. at 110:12-13.) In another, Caban states that Frier did not respond to
Caban’s greeting at all and walked away. (Pl. Exh. 1, Caban Decl. 9 13.) Frier does not recall the
incident. (Pl. Exh. 2, Frier Dep. at 108:16.)

E. Caban’s First Week Attendance

The parties dispute what hours Caban worked during her first and only week at MET. A
series of emails between Frier, Harbarger, and Salling reveal that they were tracking Caban’s
comings and goings from the office.

On Tuesday, Frier emailed Harbarger to inform him of Caban’s hours. (Email re: A word

about Kira.) He wrote that, on Monday, “she was gone by 4:30,” and that, on Tuesday, she arrived

 

 
at 8:45AM and was gone by 4:45PM. (/d.) On Wednesday, Frier emailed Harbarger documenting
that Caban arrived at 8:45AM, left at 11:45AM, returned at 2:30PM, and was gone for the day by
4:20PM. (Email re: Kira’s time.) That day, Caban recorded two hours of personal time to go to
the doctor’s appointment.” (Def. Exh. 11, ETimesheet, ECF No, 33-13; Email re: Kira’s time.)
On Thursday, Frier emailed Harbarger, saying that Caban arrived at 8:45AM and left at
4:10PM with at least an hour for lunch. (Email re: Kira.) The full email reads;
Sherry is quite annoyed about Kira’s hours. According to Sherry,
Kira came in at 8:45, took at least an hour out for lunch with Sara
and was gone sometime before 4:10. She pumps for at least an hour
a day. Sherry needs to check the rules about pay during pumping.
I’m not too happy about it either.
(/d.) When asked what he meant by “I am not too happy about it either,” Frier explained, “I was
referring to Kira’s hours. As in Sherry’s quite annoyed and I am not too happy about it either...
I was neutral on the pumping, neither happy nor sad about the pumping. I support pumping in the
workplace as a matter of principle.” (P1. Exh. 2, Frier Dep. at 109:12-110:6.)
A year and a half after the fact, Salling documented Caban’s hours in an email to Frier.
(Def. Exh. 10, Email re: timeline of Kira’s hours, ECF No. 33-12.) Salling listed the hours as:
Monday, 8:45AM to 4:10PM; Tuesday, 8:45AM to 4:20PM; Wednesday, 8:45AM to 4:20PM;
Thursday, 8:45AM to 4:10PM; and, Friday, 8:40AM to termination. U/d.) In her testimony, Salling
cannot explain how she remembered these events after such a long time, but she believes she
derived some of the times from emails. (Pl. Exh. 3, Salling Dep. at 152:2-20.)
It is Caban’s testimony that, every day, she arrived between 8:30AM and 8:45AM and left

between 4:10PM and 4:45PM. (Def. Exh. 1, Caban Dep. at 49:7-50:19.) Caban states, “between

March 7 and 10, I worked at least eight hours per day; some of this work was performed at my

 

2 Caban’s testimony revealed, for the first time, that she actually went to a job interview during this time. (Def.
Exh. 1, Caban Dep. at 57:17-58:16.) MET did not know about the interview before terminating her employment.

8
home.” (Pl. Exh. 1, Caban Decl. $15.) Taking Caban’s testimony as true, she never spent 8.5
hours at the office and, on at least some days, fatled to spend eight hours at the office. Rather than
dispute MET’s assertion that she arrived late and left early, Caban asserts that MET’s attendance
policies were improperly explained, Caban declares that no one provided her with a copy of the
employee manual, (id. J 14); no one told her that, “even as an exempt employee [she] was required .
to take a thirty-minute unpaid lunch break each day,” (id. § 25); and, no one informed her that she
could not report remote work on her time sheet, (id 414). Caban adds that, prior to her
termination, no one told her that there was “anything wrong” with her hours. Ud. { 16.)
: Caban recorded on her timesheet that she worked eight hours each day, except for the two
hours of personal time, (Def. Exh. 11, ETimesheet,) At her deposition, when asked “If MET...
didn’t know that you were working at home, wouldn’t it have been reasonable for them looking at
the timesheets and your comings and goings to conclude that you weren’t logging hours
correctly?” Caban answered, “Yes.” (Def. Exh. 1, Caban. Dep. at 113:3-8.) Accordingly, it is
undisputed that Caban did not work eight hours at the office at least some of the days.

F. Termination

Early on March 11, Frier, Harbarger, and Salling met to discuss Caban. They concluded
that she was lying on her timesheet by recording eight hours a day. (Def. Exh. 7, Harbarger Dep.
at 44:5—7, ECF No, 33-9.) Harbarger described “the gist of the conversation,” (id. at 61:6-7):
The fact that her very first day she arrived late and left early and lied
on her time and every subsequent day she arrived late and left early
as well as taking a long lunch.? So she was lying on her time. We
have expectations and would certainly think somebody in their very
first week of employment would try to put their best foot forward

and try to impress that yes, you made the right choice in hiring me.
We were getting the opposite from her.

 

3 Caban disputes this characterization: “Frier claims that I took a ‘long lunch’ on the first and ‘every subsequent

day.’ To my understanding, Frier authorized and paid for the long lunch of March 7, 2016. There were no other long
lunches,” (Pl, Exh, 1, Caban Decl, 22.)

9
Ud. at 60:16-61:4.) They all agreed to terminate Caban’s employment because “[she] cheated on
her time sheet.” (id. at 44:12-15 (“It was a mutual decision.”); Pl. Exh. 2, Frier Dep. at 24:14—
25:15; Pl. Exh. 3, Salling Dep. at 23:17-18 (“She was terminated because she entered 8 hours
when in fact she did not work 8 hours”).) They did not consider giving her a discipline short of
firing, (Def. Exh. 7, Harbarger Dep. at 60:7), nor did they ask her to explain her timekeeping as
they had asked other employees in the past, (id. at 120:13-122:10). Frier testified, “I didn’t feel
ike we needed to [talk about her hours]. At will employment, she cheated on her time sheet and
I thought firing her was justified.” (Pl. Exh. 2, Frier Dep. at 80:10-16.)

That day, the Friday of Caban’s only week at MET, Caban again showed up after the
expected 8:30AM start of the work day. Caban’s normal daycare cancelled that morning. (Def.
Exh. 1, Caban Dep. at 90:3-5.} Because Caban knew she had to be at work, she called her husband
be his job in-Bethesda and told him to come pick up the baby at MET. (dd. at 90:5-13.) Caban
then brought the baby to work arriving sometime around 8:40AM. (/d. at 90:17-20.)

Just after Caban got to her office, Harbarger walked in and said he needed to talk to Caban
in his office. (id. at 91:13-92:2.) Caban testified that the conversation went like this:

| [Harbarger] said, | think we need to part ways. And I said, I’m not

sure why. And he said, Well, you’re logging in the incorrect hours.

And I said, Of course I’m logging in the correct hours. I’m even

working from home. And he said, You didn’t have approval to do

that, and bringing a baby in the office is completely inappropriate.

(Id. at 92:1-9,) Harbarger testified similarly, Harbarger stated that he fired her first, explaining

that she was logging inaccurate hours, and that she responded that she had been working from

home. (Pl. Exh. 4, Harbarger Dep. at 125:14-126:3.) Harbarger does not dispute that he

 

commented on the inappropriateness of bringing a baby into the office, Instead, he confirms that

he said it “[b]ecause I thought it was inappropriate to bring an infant to work.” (Ud, at 124:20-21.)

10

 
 

|
| MET continues to explain its decision to terminate Caban’s employment as a reaction to
her violation of MET’s attendance and timekeeping policies. (P]. Exh. 10, Interrogs. at 3-4.) In
other words, Caban was terminated “for lack of work and falsely recording hours of work.” (PI.
Exh, 12, Position Statement at 1.) MET asserts that the fact that Caban brought her baby to work
did not bear on its decision. (/d. at 2.) Although MET does not allow employees to bring children
to work, it provides eight hours per quarter for parents to use when their childcare falls through.
Ud.) These hours were available to Caban, but it is unclear whether she knew they existed because
Salling never went over benefits with her. (See Pl. Exh. 3, Salling Dep. at 25:4-8.)
In June, MET replaced Caban by hiring Joe Bivens, a man, (Pl. Exh. 10, Interrogs. at 7.)
il, Motion for Summary Judgment
A, Standard of Review

: “The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ, P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing predecessor to current
Rule 56(a)). The moving party bears the burden of demonstrating the absence of any genuine
dispute of material fact. Adickes v. SH. Kress & Co., 398 U.S. 144, 157 (1970). Any dispute of
fact, and any inferences to be drawn from them, must be viewed in the light most favorable to the
non-moving party. lko v. Shreve, 535 F.3d 225, 230 (4th Cir. 2008). At this stage, we do not
\veigh evidence or make credibility determinations. Foster v. Univ. of Md.-E. Shore, 787 F.3d
243, 248 (4th Cir. 2015). If sufficient evidence exists for a reasonable jury to render a verdict in
favor of the non-moving party, then a genuine dispute of material fact exists, and summary

judgment should be denied. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also

Bertrand v. Children’s Home, 489 F. Supp. 2d 516, 518 (D. Md. 2007) (citing Anderson, ATT US.

11

 
at 248) (“A fact is material for purposes of summary judgment, if, when applied to the substantive

|
!
!
t

|
|
law, it affects the outcome of the litigation.”).

| In this case, it is MET’s burden to show that it is entitled to judgment as a matter of law,
but Caban has the burden of persuasion in establishing her discrimination claims. This means that

the Court views the evidence in the light most favorable to Caban, but Caban still must present
|

enough evidence to show that there is a genuine issue of material fact for trial.

B. Analysis

Title VII makes it unlawful for an employer to discharge or otherwise discriminate against
any individual because of her séx. 42 U.S.C. § 2000e-2(a). As a result of the Pregnancy
Discrimination Act, Title VII provides that “because of sex” encompasses “because of or on the
basis of pregnancy, childbirth, or related medical conditions” and that “women affected by
pregnancy ... shall be treated the same for all employment purposes ... as other persons not so
affected but similar in their ability and inability to work.” 42 U.S.C. § 2000e(k). Pregnancy
discrimination claims are analyzed in the same manner as other Title VII sex discrimination claims.
DeJarnette y. Corning Inc., 133 F.3d 293, 297 (4th Cir. 1998).
Caban attempts to establish her sex discrimination claims through the McDonnell Douglas
burden-shifting framework. (Opp. M.S.J. at 17, ECF No. 40.) See McDonnell Douglas Corp. v.
_ Green, 411 U.S. 792 (1973). This approach involves “three stages at which the burden of
evidentiary production is shifted back and forth between the plaintiff and defendant.” Weathersbee
v. Balt. City Fire Dep’t, 970 F. Supp. 2d 418, 431 (D. Md. 2013). Although the production burden
shifts, the burden of persuasion always remains with the plaintiff. /d.

In the first stage of McDonnell Douglas, the plaintiff must establish a prima facie case of

 

discrimination. Jd. (citing-Merritt v. Old Dominion Freight Line, 601 F.3d 289, 294 (4th Cir.

12

 
2010)). The precise formulation of the prima facie case varies based on the facts. Id. (citing

.. Dougias, 411 U.S. at 802 n.13). In general, a plaintiff must show “that the employer

discrimination.’” Jd. (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

ook adverse action against [her] ‘under circumstances which give rise to an inference of unlawful

At the second stage, “the burden shifts to the employer to articulate a legitimate,
nondiscriminatory reason for the adverse employment action.” Hill v. Lockheed Martin Logistics
Memt., 354 F.3d 277, 285 (4th Cir. 2004), abrogated on other grounds by Univ. of Tex. Sw. Med.

tr. v. Nassar, 570 U.S. 338 (2013). “Because the employer’s burden is one of production and
ot of persuasion, [the employer] ‘is not required to prove absence of a discriminatory motive, but
[must] merely articulate some legitimate reason for its action.” Chika v. Planning Research Corp.,
179 F. Supp. 2d 575, 581 (D. Md. 2002) (quoting EEOC v. Clay Printing Co., 995 F.2d 936, 941
(4th Cir. 1992)).
At the third stage, the plaintiff must “put forth evidence that, if believed, could convince a
nder of fact that the employer’s purported reasons were pretextual, and that the actual basis for
ts employnient decision was” unlawful. Weathersbee, 970 F. Supp. 2d at 434. A plaintiff may
show that an employer’s proffered nondiscriminatory reasons for the termination are inconsistent
over time, false, or based on mistakes of fact. E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 846,
852-53 (4th Cir. 2001). Once the plaintiff offers such circumstantial evidence, the case must be
decided by a trier of fact and cannot be resolved on summary judgment. Id.

Caban has alleged three Title VII claims: discrimination based on recent pregnancy and

childbirth, discrimination based on lactation, and discrimination based on sex, all pursuant to 42
5.C. §§ 2000e-2(a), 20000e(k). (Compl., ECF No. 1.) The allegations, testimony, and
arguments focus almost exclusively on Caban’s status as a new mother rather than on her status as’ ~

13
a woman, (See Opp. M.S.J. at 43.) Therefore, in determining MET’s motion for summary
judgment, the Court analyzes Caban’s three claims together as a sex discrimination claim on the

basis of her recent pregnancy. See, ¢.g., Holmes v. e.spire Comme'ns, 135 F. Supp. 2d 657, 660

 

n.3 (D. Md. 2001) (addressing only pregnancy discrimination because, although plaintiff alleged
sex discrimination, she did not attempt to support a discrimination claim on any other basis than
regnancy). The Court concludes that MET has failed to carry its burden of showing that there
are no genuine issues of material fact.
i. Prima Facie Case

At stage one, Caban must establish a prima facie case. Broadly stated, this involves
producing evidence that: (1) she belongs to a protected class; (2) “‘she was performing her duties
in a satisfactory manner that met her employer’s legitimate expectations”; (3) she suffered an
adverse employment action nonetheless; and (4) the circumstances of the adverse action give rise
o the inference that it was motivated by unlawful considerations. Jones v. United Health Grp.,
Civ. No. JKB-17-3500, 2019 WL 1903668, at *7 (D. Md. Apr. 29, 2019). Caban relies on the
failure to hire and discriminatory discharge theories in setting forth her prima facie case.

1. Fatlure to Hire

Caban asserts that this is a failure to hire case. (Opp. M.S.J. at 17.) If true, Caban would

not have to show that she met her new employer’s legitimate expectations; rather, she merely

 

ould have to show that she was qualified for the position. Caban argues that this framework is

warranted because her direct supervisor was out of town during her first four days and never

observed a single day’s work. (Jd at 18.) Caban does not cite any cases in which a court

considered the termination of a new employee to be equivalent to a failure to hire her at all. In

fact, courts routinely analyze cases involving employees who are hired then quickly fired under a

14
discriminatory discharge theory. See Proud v. Stone, 945 F.2d 796, 798 (4th Cir. 1991); see also
EEOC vy. Gaddis, 733 F.2d 1373, 1379 (10th Cir. 1984), Consequently, the Court sees no reason
to eliminate employer expectations from the equation. The Court proceeds to the McDonnell

|
Dougtas framework that befits a discrimination claim asserting wrongful termination.

}

i. Discriminatory Discharge

To establish a prima facie case for discriminatory discharge, Caban must show that: (1) she

as a member of a protected class; (2) she was performing her job in a satisfactory manner that
et her employer’s legitimate expectation at the time of her termination; (3) she was nonetheless
erminated; and (4) “the prohibited conduct in which [s]he engaged was comparable in seriousness
‘to misconduct of other employees outside the protected class who received less severe discipline.”

k

Haynes v. Waste Connections, Inc., --- F.3d ---, 2019 WL 1768918, at *2 (4th Cir. Apr. 23, 2019).
e first and third elements are not disputed. As a woman, Caban is a member of a protected class,
and that protection extends to issues of recent pregnancy. 42 U.S.C. § 2000e(k). MET terminated
Caban and replaced her with a man, The unresolved elements are whether Caban satisfactorily

performed her job and whether the circumstances of her termination give rise to an inference of
discrimination because other employees engaged in similar misconduct and were not terminated.’
; a. Employer’s Legitimate Expectations

The Fourth Circuit’s recent articulation of the prima facie elements reveals that an
¢

mployee may commit some misconduct while meeting the employer’s legitimate expectations.

In other words, ‘‘a showing of satisfactory performance does not require the plaintiff to show that

 

4 MET primarily argues that Caban fails to carry her burden on the employer’s legitimate expectation element.
(M.S.J. Mem. at 21, ECF No. 33-1.) In contrast to the Court’s articulation, MET states the fourth element as: “the
position was filled by a similarly qualified applica[ant] outside her protected class or the position remains vacant.”
(id. (citing Miles v. Dell Inc., 429 F.3d 480, 487 (4th Cir. 2005)),) Based on its articulation, MET does not dispute
the fourth element at all,

15

 
 

I
[s]he was a perfect or model employee.” Haynes, 2019 WL 1768918, at *4. Rather, a plaintiff

must show that she was performing “well enough” to dispel the possibility that she was fired for

absolute or relative inadequacy. Huang v. Gutierrez, Civ. No. AW-08-2882, 2010 WL 93274, at

*5 (D. Md. Jan. 5, 2010); see id. at *8 (holding plaintiff made prima facie showing of meeting
expectations where plaintiff presented evidence that employer gave her satisfactory reviews);
Glunt v. GES Exposition Servs., Inc., 123 F. Supp. 2d 847, 865 (D. Md. 2000) (holding positive

pverall reviews supported plaintiff's “minimal burden of showing satisfactory performance for
purposes of summary judgment”), With that in mind, the Court turns to whether Caban was
performing her job in a satisfactory manner that met her employer’s legitimate expectations.>

An employer has discretion to determine its own legitimate expectations for its employees.
See Smith y. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980) (“It is the perception of the decision maker
which is relevant.”). MET stated that the only reason it terminated Caban’s employment was her
Jiolation of its attendance and timekeeping policies. According to the employee manual, MET
expected its salaried employees to work a minimum of eight hours each day, to work those regular
ours at the office, to take a half hour for lunch, and to honestly record the time that they worked”
at the office. Disciplinary notices confirm that supervisors and employees alike were aware of
these polices and that these policies were enforced.
| In a discriminatory discharge case, the focus is not on an employce’s qualifications but
father “on other aspects of the employment, such as poor job performance or infractions of
company rules.” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 514 (4th Cir. 2006). Even viewing

- the evidence in Caban’s favor, Caban did not meet MET’s expectations. She testifies that she

always arrived between 8:30AM and 8:45AM and left between 4:10PM and 4:45PM. These

 

5
Folochayev v. Sebelius, 513 F. App’x 348 (table), 2013 WL 871193, at *4 (4th Cir. Mar. 11, 2013).

16

|

Courts may merge the “legitimate expectations” analysis with the pretext analysis, but itis not required. See ~
y merg) 8 p ¥ Pp y: q
numbers show that Caban never spent the requisite 8.5 hours at the office. Although Caban asserts

she worked at least eight hours a day, she admits that some of that work was done remotely. Except

 

for Wednesday of the relevant week, Caban recorded that she worked eight hours each day even
though she did not work eight hours a day at the office as MET expected.

Where a plaintiff has violated a policy, and allegedly an employer’s expectation, she may
put forward evidence—and create an issue of fact—that the expectation was not legitimate. See
fiemes, 2019 WL 1768918, at *4 (holding employer expectation element was genuinely disputed
Where employee violated company policy by texting his supervisor but employee presented
evidence that they always communicated by text). In crafting this step, the Fourth Circuit was
“cognizant of the danger that courts might apply the ‘expectations’ or ‘qualification’ element of
the prima facie too strictly in some cases, resulting in the premature dismissal of potentially
meritorious claims of unlawful discrimination.” Warch, 435 F.3d at 516. The Fourth Circuit
explained the concern using the following hypothetical: a truck driver loses her license and is
ferminated for failing to meet legitimate employer expectations, namely, that she have a license to

drive her truck. Jd. The hypothetical employer could terminate the driver, using this legitimate

expectation as pretext to obscure its unlawful consideration, i.e., that she is female. Jd. “Evidence

i
I

tending to show this pretext might be that similarly situated men who lost their licenses were not
terminated but, instead, were temporarily suspended until they recetved new licenses or were
transferred to other jobs within the company.” Jd. This evidence, concluded the Fourth Circuit,
is appropriate at the prima facie stage even though it would be relevant to show pretext too.

: Caban’s evidence challenges the legitimacy of MET’s stated expectations in at least two
ways. First, she challenges that MET legitimately expected her to conform to its policies

considering MET’s repeated failures to explain them to her. Second, she uses evidence of similarly

17
situated male employees to show that MET did not enforce its policies as strictly against other
employees.

| . - .
; Turning to the first, it is genuinely disputed the extent to which Caban knew of the policies

regarding regular working hours and remote work. Caban never saw the employee manual.

Salling testified that she told Caban that the manual was available online, but Caban testifies that

Salling told her Salling would send her a copy. Thus, it is disputed that Caban knew where to find

it. The employee manual contained specific details about working at MET, and those details were

not common to all work places. For example, while many employers require eight-hour days, it is

substantially less common for employers to require that those eight hours be worked at the office

ox that its employees take a mandatory half hour for lunch. These details would not have been
intuitive to anew employee. Caban does not dispute that she knew she needed to work eight hours
a day; rather, Caban asserts that she did not know that she needed to work eight hours in the office
during core work hours and that she needed to take a half hour lunch break. Regarding remote
Work, Caban appeared to know that she should request to work remotely, but she did not know

that remote work would not be counted toward her eight-hour minimum. MET argues that Caban
cheated on her timesheet, but, if Caban’s testimony is true, as the Court assumes at summary
judgment, Caban did not knowingly lie and, thus, cheat.

‘The way in which MET trained Caban indicates what it legitimately expected of her. See,

.g., Nilson v. Historic Inns Grp., Lid., 903 F. Supp. 905, 908 (D. Md. 1995) (finding genuine issue

——-— —-—--__.

f material fact where employer terminated employee for altering her subordinates’ timesheets and

employee offered evidence that she was explicitly trained to alter those timesheets). Where an

—o-——9

employer makes clear a policy to an employee, such that the employee is aware of the policy and

|
the consequences of violating it, a legitimate expectation is established. See, e.g., Carr v. Md.

18

 
. Grocery Store Co., Civ, No. GLR-17-244, 2019 WL 1427779, at *7 (D. Md. Mar. 29, 2019)
(finding plaintiff did not show genuine issue of material fact on employer expectation element
ecause she admitted to violating a policy and, further, knew violating the policy was “wrong”—
an admission the court found was “irreconcilable with meeting her employer’s expectations”);
Cooper v. Micros Sys., Inc., Civ. No. CCB-14-1373, 2015 WL 6549093, at *3 (D. Md. Oct. 27,
2015) (“Cooper verbally threatened a co-worker, an act which he knew violated company policy
and could lead to discharge, and one which MICROS believed warranted discharge.”); Jones v.
ole Food Co., 827 F. Supp. 2d 532, 547 (W.D.N.C. 2011) (“When an employee is aware of an
employer’s policy and violates it, he has not met the employer’s legitimate expectations.”), In
short, an employer cannot expect—not legitimately nor reasonably—that its employees will meet
a policy it has not made clear. Here, there is a dispute of fact as to whether MET informed Caban
of its attendance and timekeeping policies and what she managed to learn about them.
In addition to failing to make clear its policies to Caban, MET undisputedly did not seek
to correct her behavior once she began violating its policies. Cf Warch, 435 F.3d at 517 (holding
employer expectations were legitimate based on number of warnings employee received regarding

his performance); Farasat. v. Paulikas, 32 F. Supp. 2d 249, 255 (D. Md. 1998) (holding plaintiff

was not meeting employer’s legitimate expectations at time of discharge where, despite warnings,
e was constantly late to work), At MET, direct supervisors typically choose their subordinates’
ork shifts and go over the policies in the employee manual. Because Harbarger was out for

Caban’s first week and Salling did not go over the employee manual in his absence, MET could

 

not have expected Caban to know the intimate details of the manual’s chapters on regular and
remote work. Throughout Caban’s first week, no one approached her to explain that she was

t

consistently violating policies even though it would have been reasonable to suspect that a new

19
employee failing to adhere to company policies might not yet understand what those policies were.
The Court has no doubt that MET has a general expectation that its employees abide by the policies
in the employee manual. But, the Court does doubt that MET could have reasonably expected
Caban to abide by them when it expounded little energy in ensuring that she knew them.

As for the second argument, Caban points out that MET enforced the attendance and
|
timekeeping policies more harshly against her, See Huang, 2010 WL 93274, at *8 (finding dispute
of fact as to legitimacy of expectations where plaintiff showed the expectations “were not in fact

| . . .
expectations of all employees, but rather, were unique to her’). Caban offers comparator evidence

of employees who violated the same policies but were not terminated. Comparators must be

 

‘

similar in all relevant respects,” including being subject to the same supervisors and performance

Standards, and having “engaged in the same conduct without [meaningful] differentiating or

tnitigating circumstances.” Haywood v. Locke, Civ. No. 09-1604, 387 F. App’x 355, 359 (4th Cir.
7010) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)); see Humphries v.
cBocs West, Inc., 474 F.3d 387, 405 (7th Cir. 2007) (“[T]he purpose of the similarly situated
requirement is to eliminate confounding variables, such as differing roles, performance histories,

or decision-making personnel, which helps isolate the critical independent variable. . .”).

set of work-related offenses occurring over the same period of time and under the same sets of

That said, “a comparison between similar employees ‘will never involve precisely the same

circumstances.”” Haynes, 2019 WL 1768918, at *3 (quoting Cook v. CSX Transp. Corp., 988 F.2d
507, 511 (4th Cir. 1993)); see id, at *4 (finding appropriate comparator where white employee
|

had the same supervisor, committed similar infractions—even more of them than black plaintiff—

and, yet, was not terminated). The question at the summary judgment stage is whether a reasonable

factfinder could conclude that plaintiff and the proposed individual were proper comparators.

20
Caban offers three comparators. One of them cannot be used as a comparator because there
s no evidence that the comparator employee ever reported to the same supervisor as Caban or was
ever disciplined by Caban’s supervisors, namely, Harbarger or Frier. For the most part, where

different decisionmakers are involved, employees are not similarly situated. Thomas v. City of

 

Annapolis, Civ. No. BPG-16-3823, 2018 WL 4206951, at *6 (D. Md. Sept. 4, 2018). The other
O are proper comparators. They are male MET employees and, thus, bound by the attendance
d timekeeping policies. These two male employees violated either the attendance or
imekeeping policy, participating in the same type of misconduct as Caban. At the time that they
iolated these policies, they either reported to Frier or were disciplined by Frier.
The first comparator, KL, watched pornography at work. Allan Kimani directly supervised
KL and discovered that KL was watching pornography at the MET facility during work hours.
PL Exh. 7, Kimani Dep. at 26:8-14, ECF No. 40-7.) Kimani reported the incident to Salling and
ssued a write-up, which explained that watching pornography on company equipment and during
ork hours violated company policy. (Pl. Exh. 19, Notice, ECF. No. 40-19.) Watching
ornography during work hours also necessarily meant that KL was not working at those times.
Kimani believes he recommended termination because he thought “it was an unacceptable act at
the time.” (Pl. Exh. 7, Kimani Dep. at 30:6—-11.) Kimani met with Frier to discuss KL. (a. at
1:13-20.) Ultimately, they barred KL from using his phone at work, placed him on probation,
and warned him that another violation would result in termination. (U/d. at 26:14-27:2.) Kimani
caught KL watching porn a second time. (Jd. at 35:15-36:6.) Once again, MET warned KL that
future infractions would result in termination. (Jd. at 36:7-10.) The timesheets reflect that KL

was compensated for the time he spent watching pornography. (/d. at 36:18-38:13; see Pl. Exh.

27, ETimesheet, ECF No. 40-27.) Kimani was not asked to monitor KL’s time going forward.

21

 

 
(PI. Exh. 7, Kimani Dep. at 27:6-28:18.) Salling, too, recommended KL’s termination because
his actions violated the code of conduct and constituted “time stealing,” in that “he was supposed
|, be testing equipment and he was watching pornography.” (Pl. Exh. 3, Salling Dep. at 100:1-
21.) Frier declined to terminate because the company was “shorthanded.” ld at 99:5-12,)
The second comparator, JF, regularly arrived late. JF held positions as a Quality Manager
and Business Development for MET. (PI. Exh. 2, Frier Dep. at 37:3-11.) At one point, Frier was
is direct supervisor. (Jd. at 34:6-9.) As Frier’s subordinate, JF arrived late on several occasions,
and, consequently, Frier checked JF’s timesheets “to see what hours he was recording for [each]
ay if he was arriving late.” (/d. at 29:2-17.) When Frier asked JF if he recorded his time properly,
JF affirmed that he did. (/d. at 38:14-20.) Steven Pitta later became JF’s supervisor. JF obtained
a Family and Medical Leave Act (“FMLA”) accommodation to arrive two hours late every day.
PL Exh, 6, Pitta Dep. at 10:5-7.) Even so, JF regularly showed up much later than his
Lnnsane (id. at 29:1-13.) During 2017 and 2018, Pitta issued three write-ups describing
c JF arrived late—once, for four days in a row—and advising JF to “work core hours and arrive
o work within the FMLA accommodations.” (Pl. Exh, 21, Notice, ECF No. 40-21.) Pitta found
it so difficult to keep track of whether JF was working eight hours that Pitta changed JF’s status
bm salaried to hourly, (Pl. Exh. 6, Pitta Dep. at 29:14—21.) Frier approved the status change.
ba at 30:16—31:13.).Like KL, JF was not terminated for violating MET’s attendance policy.
These comparators were outside of Caban’s protected class because they were male
employees who were not dealing with the medical consequences of a recent pregnancy. They
ngaged in similar misconduct but received dissimilar punishment. Instead of terminating them,

ET asked them about their.timekeeping, checked their timesheets, and issued write-ups. By

contrast, Frier did not investigate Caban’s explanation that she worked from home: “There was no

22

 
evidence that she did work from home, but it would have been irrelevant anyway because she
wasn’t permitted to work from home.” (PI. Exh. 2, Frier Dep. at 146:9-12.) When asked what he
did to investigate, Frier said, “I didn’t do anything to try to obtain evidence.” (/d. at 147:1.) The
comparators show that other employees—specifically, non-breastfeeding male employees—who
engaged in this type of misconduct were still deemed to have performed satisfactorily, or, “well
enough” to avoid termination. See Huang, 2010 WL 93274, at *5.

Caban raises a dispute of fact both genuine and material: whether she was performing her
job in a satisfactory manner that met MET’s legitimate expectation at the time of her termination.

b. Inference of Discrimination

The comparator evidence is also relevant to show that Caban committed similar
misconduct as those outside of her protected class but received harsher discipline than they did.
The comparator evidence alone creates a dispute of fact as to whether the circumstances of Caban’s
termination gives rise to an inference of discrimination. See, e.g., Jordan v. Radiology Imaging
Assocs., 577 F, Supp. 2d 771, 783 (D. Md. 2008) (finding an inference of discrimination where
|
two positions were redundant and “a pregnant employee’s position was selected for elimination

instead of a non-pregnant employee’s position”). But, Caban presents additional evidence—in the
form of Frier’s comments about her recent pregnancy—that supports such a finding.

In enforcing its attendance and timekeeping policies against Caban, MET, and specifically
Frier, made regular reference to the fact that she was pumping during the work day. For comments
| indicate discrimination, “they must not be isolated, and must be ‘related to the employment
— in question.”” Loveless v. John’s Ford, Inc., 232 F. App’x 229, 234 (4th Cir. 2007)
(quoting Brinkley v. Harbour Recreation Club, 180 F.3d 598, 608 (4th Cir. 2007)). Some nexus

must exist between the derogatory comment and any of the employment decisions. EEOC v. CTI

23
 

Glob, Sols., Inc., 815 F. Supp. 2d 897, 906 (D. Md. 2011). “Courts have considered the context
pf the statement, its temporal proximity to the adverse employment action, and the status of the
person making the statement in determining whether such a nexus exists.” Jd. There is no question
that a nexus exists in this case.

Frier’s comments about Caban’s recent pregnancy were made in the context of tracking
her comings and goings from the office. Frier wrote in an email: “[Caban] is ‘pumping’ several
times a day. .. . She certainly has every right to do that and I believe it can be done in work time,
However, if I were pumping (which I am not). I would try to make sure I put in a solid 8.” (Email

te: A word about Kira.) Frier admitted that his comment that he was not pumping was a joke, (PI.

 

Exh. 2, Frier Dep. at 102:1—3), implying, presumably, that he is not pumping because he is a man.
He ties this comment directly to Caban’s hours when he says, “I would try to make sure I put in a
solid 8.” (Email re: A word about Kira.) In another email, Frier again tied his frustration about
Caban’s hours to pumping by listing her hours and adding, “She pumps for at least an hour a day.”
(Email re: Kira.) In that same email, Frier states that he is “not too happy” about Kira’s hours and
that he will check with Salling regarding “rules about pay during pumping.” (/d.)

Frier’s comments were also temporally proximate to Caban’s termination. Within four
days of learning that Caban was breastfeeding, Frier and Harbarger decided to terminate her
employment. Over the span of those four days, Frier commented on Caban’s breastfeeding in the
context of tracking her comings and goings. In addition, it appears that Frier might have been
tracking the amount of time Caban spent pumping. On Wednesday, Frier encountered Caban
outside her file room. Caban admits that she is not entirely sure what Frier was doing—either

reading her post-it note or listening at the door. On Thursday, the day before Frier and Harbarger

 

terminated Caban’s employment, Frier mentioned, in an email, that Caban was pumping for at

24

 
least an hour every day. Viewing these events in Caban’s favor, as the Court must, it is reasonable
to infer that Frier was keeping track of Caban’s pumping time, too.

Regarding the status of the speaker, Frier was the CEO of MET and an active participant
in disciplining MET employees for attendance and timekeeping infractions. Frier did not know
about Caban’s recent pregnancy and need for pumping accommodations before March 7. He

began recording her hours on March 8. He asked Salling about the policy for paying employees

 

ho are pumping at work on March 10, And, with Caban’s direct supervisor, Harbarger, he
decided to terminate her employment on March 11. A nexus exists between Frier’s comments
about Caban’s recent pregnancy and the termination of her employment at MET.

Thus, Caban raises a second genuine and material dispute of fact: whether the
circumstances of her termination gave rise to an inference of discrimination. At summary
judgment, these disputes of fact are viewed in Caban’s favor. Therefore, a reasonable jury could

‘find that Caban sustained her prima facie burden for Title VII pregnancy discrimination.

2. Legitimate Nondiscriminatory Reason/Pretext
MET claims that it has a legitimate nondiscriminatory reason for terminating Caban’s
mployment: Caban violated its attendance and timekeeping policies. Because poor job
erformance is a legitimate nondiscriminatory reason for termination, a plaintiff must produce
[he that the stated reason is false or not credible to survive summary judgment. Glunt, 123
. Supp. 2d at 868; see id. (holding sufficient showing of pretext where plaintiff offered evidence
" undercutting employer’s stated reason for demoting her),

Notably, where an employer hires an employee knowing the employee is within a protected

group, then quickly fires that person, a “strong inference” arises that the reason behind termination

was not discrimination. Proud, 945 F.2d at 798; see Evans y. Techs. Applications & Servs. Co.,

25

 
80 F.3d 954, 959 (4th Cir. 1996) (“[B]ecause Houseman is the same person who hired Evans, there
is a ‘powerful inference’ that the failure to promote her was not motivated by discriminatory

animus.”); John J. Donahue III & Peter Siegelman, The Changing Nature of Emp’t Discrimination

 

Litig., 43 Stan, L. Rev. 983, 1017 (1991) (“Claims that employer animus exists in termination but
ot in hiring seem irrational: It hardly makes sense to hire workers from a group one dislikes...
nly to fire them once they are on the job.”). “In short, employers who knowingly hire workers

ithin a protected group seldom will be credible targets for charges of pretextual firing.” Proud,
45 F.2d at 798. Here, Frier and Harbarger knew that Caban was a woman when they hired her.
his fact creates a strong inference that they did not subsequently fire her because of her sex. But,
rier did not know that Caban was a mother, nor a recent mother, and neither Frier nor Harbarger
ew that Caban was breastfeeding and would require pumping accommodations. See Gaddis,
733 F.2d at 1379 (affirming the stated reason that “no vacancy existed” was pretextual where
mployer did not know he was hiring a black employee and quickly fired the black employee to
eplace him with a white employee). Consequently, a “strong inference” against a finding of
iscrimination does not exist as to Caban’s pregnancy discrimination claim. In fact, the temporal
proximity between MET learning of Caban’s recent pregnancy and her termination is indicative
of discrimination and of pretextual firing.
Further, the same evidence that Caban put forward in her prima facie case shows pretext.
See Warch, 435 F.3d at 516 (“[W]e find no impermeable barrier that prevents the [parties’] use of

such evidence at different stages of the McDonnell Douglas framework.”). This evidence includes:

 

e fact that no one informed Caban of the policies she was violating on a daily basis; the repeated
references to Caban’s pumping while simultaneously tracking her hours; and, the similarly situated

male employees who were less severely punished.

26

 

 
That no one informed Caban of the specific timekeeping policies and, more importantly,
did not correct her behavior as she consistently violated them during her first week indicate a
discriminatory motive, See, e.g., Peirick v. Ind. Univ.-Purdue Univ. Indianapolis Athletics Dep't,
$10 F.3d 681, 692 (7th Cir. 2007) (holding a jury could disbelieve university’s stated reason
because university never warned its tennis coach that “her foul language, poor driving,
inattentiveness to trailing vehicles, and expression of frustration during a scheduling conflict could
lead to dismissal”). Indeed, this makes sense. As Caban stated, if MET had a problem with the

hours she was working or recording, MET could have addressed this “simple misunderstanding,”

 

as she called it, with her. (Pl. Exh. 1, Caban Decl. {28.) It is commonplace to correct a new
employee’s behavior, especially where, as here, that employee’s supervisor is out of town and it
is likely that her onboarding was incomplete. While a failure to warn is generally not direct
evidence of discrimination, it does render suspect an employer’s stated reason for termination.
Repeated references to Caban’s recent pregnancy also support a showing of pretext. Frier
commented, via email that, if he were pumping, he would make sure to put in a solid eight hours.
Because all employees, according to the employee manual, are required to put in eight hours each
day, Frier’s comment indicates that he was scrutinizing Caban more strictly because she was
breastfeeding. After Frier and Harbarger decided to terminate Caban’s employment, Harbarger
old Caban that it was completely inappropriate to have a baby at the office. MET asserts that

this comment came after the decision to terminate and had no bearing on the decision, but the

comment provides insight into the minds of the ultimate decisionmakers. While employers may

 

6 MET’s defense counsel argues that “Harbarger’s comment was not discriminatory but rather a truism that, in
general, workplaces are not a suitable place for infants.” (M.S.J. Mem. at 21.) A truism, by definition, is “an
undoubted or self-evident truth,” especially, “one too obvious for mention.” Truism, Merriam-Webster at 1268 (10th
ed. 1997). The Court seriously doubts that it is a truth too obvious to mention that workplaces are not suitable for
infants; perhaps counsel has never endured the experience of a last-minute childcare emergency. Counsel’s argument
is also irrelevant. The Court advises defense counsel to stick to the facts in the record, rather than basing arguments
on unsupported platitudes.

27
rohibit infants in the workplace, as many do, this statement expressed in such proximity to
Caban’s termination suggests an intolerance for Caban’s status as a new mother and, perhaps, an
_ unlawful consideration in the termination itself.

The comparator evidence also shows pretext. MET has exhibited a very different response

 

to its employees who have violated the timekeeping policy in the past. For example, KL was

“caught watching pornography at work twice and received probation both times. Even when Salling

and Kimani recommended termination because of the egregiousness of the behavior, Frier

overruled their recommendations, The notable difference between Caban and the two comparators

is that they are male and she was a breastfeeding female. MET makes much of the fact that Caban

was a new employee and should have been putting her best foot forward. (M.S.J. Mem. at 1.) As

a new employee, MET implies, she should receive no leeway. (/d.) This argument is not totally
lacking in merit. Looking to the unique circumstances here, however, it seems strangely harsh to
ire someone only to terminate her for violating policies of which she was, at best, barely informed.

Her status as a new employee is not enough to dispel the genuine dispute of material fact as to

a

vhether MET’s stated reason for terminating was pretext for discrimination.

Caban has raised several genuine issues of material fact. First, whether MET’s expectation

fae

hat its employees abide perfectly by its attendance and timekeeping policies was a legitimate one.

 

on whether the fermination of Caban—rather than discipline—gave rise to an inference of
discrimination. Third, whether MET’s stated reason was pretextual and the real reason was

discrimination. These genuine disputes preclude judgment for MET as a matter of law.
Hf. Motion for Leave to File Surreply
Caban moved for leave to file a surreply to MET’s reply brief. (Mot. Leave File Surreply,

ECF No. 46.) Caban seeks to respond to MET’s articulation of the law as it relates to appropriate

28

 
comparator evidence and, in particular, to MET’s citation to Sillah v, Burwell, 244 F. Supp. 3d 499
512-13 (D. Md. 2017), for the first time in reply. (Mot. Leave File Surreply Mem., ECF No. 46-
1.) MET argues that Caban fails to meet the standard for filing a surreply and that a surreply
should not be used to correct alleged legal misrepresentations. (Opp. Mot. Leave File Surreply,
ECF No. 47.) “Unless otherwise ordered by the Court, surreply memoranda are not permitted to
be filed.” Local Rule 105(2)(a) (D. Md. 2019). The Court may choose to grant leave to file a
surreply where new evidence or a new legal theory is raised in reply. F.D.I.C. v. Cashion, 720
F.3d 169, 176 (4th Cir. 2013); see id. (“That Cashion failed to anticipate how the FDIC would
respond to his reliance on the 1099-C Form does not automatically entitle him to file a surreply.”’).
Because the Court is equipped to analyze the law on comparator evidence and the applicability of
Sillah, the Court denies Caban’s leave to file a surreply.
IV. Conclusion

For the foregoing reasons, an Order shall enter denying Caban’s motion for leave to file a

surreply and denying MET’s motion for summary judgment.

DATED this _/% day of May, 2019.

BY THE COURT:

Mme Ge

James K. Bredar
Chief Judge

 

29
